DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner notes that, with respect to the wherein clause specifying the reduction of water conditioning agent utilized by the warewashing composition, the phrase is considered to be a resulting effect of utilizing the steps of the method or the two part cleaning composition.  As such any prior art which reads upon the instant steps of the method in Claims 1 and 15 or composition of Claim 20 would be construed as meeting the limitations of the wherein clause as well. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, recites the limitation "the rinse step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, recites the limitation "after the rinse step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-9,11,13-20 are allowed.
Specifically, none of the prior art discloses a method of warewashing wherein a detergent does not contain the recited water conditioning agents of wash step followed by a rinse step which contains the homopolymer water conditioning agents required.   The closest prior art known to the Examiner recited in US 6210600 shows a method whereby the rinse step contains copolymers of carboxylic acid group containing monomers with other monomers, however, does not illustrate an example comprising a carboxylic acid containing homopolymer of the instant claims.  Further, there is no suggestion in the art to substitute the prior art copolymer with the homopolymers of the instant claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        




/jt/ 11/30/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762